DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a Division of Application No. 16/551096, now US 11103075 B2.
Two filed information disclosure statements (IDSs) have been considered.
Claims 1-6 are pending in the application.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature limitations of paragraph 10 of this Office Action must be shown (with an appropriate reference character corresponding to each feature as described in the written description of the specification) or the feature canceled from the claims.  Appropriate correction is required.
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the above feature(s) correlated to those as disclosed (with an appropriate reference character corresponding to each feature) as described in the written description of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Appropriate correction is required.
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter may be entered.
8.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
9.	The disclosure is objected to because of the following informalities:
The Specification does not provide the status of the parent application.
The specification uses inconsistent terminology/nomenclature throughout the disclosure; for example, it is not clear what the features in paragraph 10 are being referred to or disclosed as such in the specification since such claimed features are not found in the specification.
Appropriate correction is required.
10.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed limitations: “first inflatable member”, “second inflatable member” and “third inflatable member” are not found in the specification as is recited in the claims.  Similar also applies to the claimed “maximum height”, “first cross-sectional diameter”, “second cross-sectional diameter”, “fluid permeable membrane” and “at least a portion of the inflatable membrane being sinuous”.  The specification indicates that one or more inflatable members may be provided but does not clearly distinguish among or explain/define a first, second and third inflatable member as claimed.  Claim limitations should be consistent with feature limitations found in and described in the specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure (abstract, specification and claims).  This objection of the specification is not the same as an objection of the specification for lacking sufficient support for the claimed subject matter.  Appropriate correction is required.
Claim Objections
11.	Claims 1-6 are objected to because of the following informality:
The disclosure of the application, including the title, describes an infant float and not an apparatus; therefore, “apparatus” should be replaced with - infant float - consistent with such.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The claimed feature limitations of paragraph 10 are not sufficiently supported by the disclosure as filed; the claimed subject matter is not found in the specification and not clearly shown in the drawings for one skilled in the art to fully recognize the claimed subject matter.
13.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
15.	The claimed feature limitations of paragraph 10 are not clear in light of the specification; the claimed subject matter is not found in the specification as claimed and not shown in the drawing figures for one skilled in the art to fully understand the claimed subject matter.
Conclusion
16.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references all disclose floats for children and infants.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
18.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/3/2020